UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6649


ROGER LEE BOWERS, JR.,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00073-JPB-DJJ)


Submitted:   October 31, 2013             Decided:    December 3, 2013


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Lee Bowers, Jr., Appellant         Pro Se.       Christopher S.
Dodrill, OFFICE OF THE ATTORNEY          GENERAL,    Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger Lee Bowers, Jr., seeks to appeal the district

court’s       order   denying        his    Fed.       R.    Civ.     P.    60(b)     motion      for

reconsideration          of    the       district       court’s        order       adopting       the

magistrate judge’s report and recommendation and denying relief

on his 28 U.S.C. § 2254 (2006) petition.                                   The order is not

appealable       unless        a     circuit          justice       or      judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.     Angelone,          369 F.3d 363,      369        (4th     Cir.     2004).

A certificate         of      appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable             jurists       would      find       that    the

district       court’s     assessment         of      the     constitutional             claims    is

debatable       or    wrong.         Slack    v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

               We have independently reviewed the record and conclude

that Bowers has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately




                                                  2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3